Citation Nr: 0635615	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDING OF FACT

The veteran's service connected post-traumatic stress 
disorder played a role in the development of the veteran's 
hypertension and his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 
2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, the veteran's widow, seeks service connection 
for the veteran's cause of death, which the June 2003 autopsy 
cites as cardiopulmonary arrest secondary to atherosclerotic 
cardiovascular disease.  The June 2003 death certificate 
lists the cause of death as primarily cardiopulmonary arrest 
with a secondary cause of hypertension.  The death 
certificate was subsequently amended in December 2003, during 
the course of this appeal, to add post-traumatic stress 
disorder (PTSD) and exposure to Agent Orange as secondary 
causes.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

At the time of his death, the veteran was service connected 
for PTSD at 100 percent from August 25, 1999, forward, and 
for scars on the right leg and right forearm.  

The evidence of record indicates that the veteran's blood 
pressure levels became hypertensive in 1997.  There is no 
record of treatment for a cardiovascular disease, to include 
atherosclerotic cardiovascular disease.  The records do 
indicate, however, that the veteran was a heavy smoker, see 
e.g., May 2003 treatment record (veteran reported history of 
smoking 2.5 packs a day); November 2000 and August 1999 VA 
examination records (3 packs per day)), which is a major risk 
factor for coronary artery disease.  See September 2006 VHA 
opinion record.  

The June 2003 autopsy examiner stated that "PTSD certainly 
may have been contributory to chronic stress on an already 
diseased cardiovascular system."  An undated statement from 
a physician, Dr. Hernandez, opined that "PTSD helped lead to 
hypertension."  A June 2005 statement from Dr. Gordon, a 
consultant for The American Legion, opined that the veteran's 
"PTSD as likely as not contributed to the development of 
hypertension."  She added that "mental stress could have 
played a role in developing heart disease," and it was 
"more likely than not the stress situation associated with 
PTSD had a direct and indirect effect, via hypertension, on 
the development of heart disease."  

In September 2006, a Veterans Health Administration opinion 
was sought on the connection between the veterans's PTSD and 
his hypertension and death.  The examiner stated that there 
is "substantial data in the literature supporting that PTSD 
and psychosocial stress have a causative role in the 
development of hypertension."  He opined, based on a review 
of the evidence of record, that the veteran's "severe 
hypertension, which began in 1997, was related at least in 
part to the PTSD."  Because "hypertension is a major risk 
factor for coronary artery disease," the inference is that 
the veteran's PTSD played some part in the veteran's death.  

The examiner also noted that the evidence of record included 
the veteran's complaint of chest pains and subsequent refusal 
to see a doctor for those chest pains.  The examiner stated 
that "as the veteran's psychiatric records showed he was 
isolated and withdrawn, his PTSD may have played a major role 
in the veteran's decision not to proceed with a cardiac 
workup for the chest pain."  The examiner believed that it 
was "very likely that the chest pains were secondary to the 
veteran's heart disease and a workup may have prevented the 
veteran's sudden death."  In conclusion, the examiner opined 
that "not only did the PTSD probably have a major role in 
the development of hypertension, it also may have played a 
role in the veteran's lack of treatment for the cardiac 
condition."  

It is unclear from the record just how much of a role the 
veteran's PTSD played in the veteran's death, namely whether 
it substantially or materially contributed to the veteran's 
death.  The record is clear, however, that the veteran's PTSD 
"probably had a major impact" on the veteran's 
hypertension, and had some impact on the veteran's death.  In 
light of the above opinions and the medical evidence of 
record, the Board finds that the preponderance of the 
evidence is not against the claim.  In such a case, the 
benefit of the doubt goes to the appellant; consequently, 
service connection for the veteran's cause of death is 
granted.  
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  As 
this decision grants service connection for the veteran's 
cause of death, there is no further need to discuss 
compliance with the duties to notify and assist.


ORDER

Service connection for the veteran's cause of death is 
granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


